DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Claim Status
Claims 1, 8 and 12 (Currently Amended)
Claims 3-7, 9-11 and 13-21 (Previously Presented)
Claims 22-23 (New)
Claim 2 (Canceled)

Response to Argument
	Applicant’s amendments and arguments, filed on 01/04/2022, have been fully considered but the application is not in allowable condition because the amendments has necessitated the new ground(s) of rejection presented in this office action. However, the application would be in consideration for allowance per objected claim 23 in the Allowable Subject Matter as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (U.S. 2014/0345635), in view of Minamiura (U.S. 2003/0052646), further in view of Xiang (U.S. 2015/0090277) and further in view of Asakura (U.S. 2010/0188050).
Regarding claim 1, Rabinowitz teaches in Figures 1A and 4, a power supply unit (102) for an aerosol inhaler (100), the power supply unit comprising: a power supply (108) configured to discharge power to a load (heating element 106) for generating aerosol from an aerosol source (as explained in paragraph 81, the heating element 106 heats and vaporizes a composition within reservoir 104, for aerosol generation); 
a sensor configured to output a value related to a remaining amount of the power supply (although not shown in Figure 1, the power supply unit includes a sensor that detects when battery voltage falls below a certain value, as explained in paragraph 134, lines 4-8); and 
circuitry (microprocessor 125) configured to determine that a request ([0094], lines 6-14, following power on e.g., by pressing 340, Fig. 3) for aerosol generation has been received ([0094], lines 6-14; [0095], lines 1-12); detect a status of the power 
perform control (by 125) to discharge power ([0094] [0095], lines 1-12) from the power supply (108) to the load (106) to generate the aerosol ([0095], lines 1-12).
Rabinowitz does not explicitly teach detect, in response to determining that the request for aerosol has been received, whether there is a short circuit of the power supply based on a relationship between a first output value and a second output value, wherein the first output value which is an output value of the sensor obtained prior to discharging, and the second output value which is an output value of the sensor obtained after the discharging.
Minamiura teaches ([0080], lines 1-17), detecting, activating system (S1 with key-on, Fig. 5; [0080], lines 1-2) that is equivalent to “in response to determining that the request for aerosol has been received”, whether there is a short circuit ([0080], lines 15-17, last 6 lines) of the power supply (battery, [0080], lines 3-8) based on a relationship (compare the measured OCV levels to detect short circuit, [0080], lines 9-15) between the first output value (OCV measured prior to turning S1 on, [0080], lines 3-8) and the second output value  (OCV measured when S1 is turned on [0080], lines 3-8)
The combination does not explicitly teach (perform control to discharge power from the power supply to the load to generate the aerosol) only when no short circuit of the power supply is detected before generating the aerosol.
Xiang teaches Fig. 2 and 7, perform control (microprocessor 3) to discharge power (via switch circuit 7) from the power supply (battery 5) to the load (heating wire 6) to generate the aerosol (abstract; [0004]) only when no short circuit ([0074], lines 8-18) of the power supply is detected ([0074]) before generating the aerosol (abstract; [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (perform control to discharge power from the power supply to the load to generate the aerosol) only when no short circuit of the power supply is detected before generating the aerosol of Xiang’s into Rabinowitz’s, in view of Minamiura’s, in order to protect the smoking device.
The combination of Rabinowitz, Minamiura and Xiang does not explicitly teach (wherein in a case that the short circuit is detected), the circuitry is configured to distinctively detect a type of the short circuit (based on the relationship between the first output value and the second output value).
Asakura teaches in a case that the short circuit is detected (abstract), the circuitry is configured to distinctively detect a type of the short circuit ([0054], lines 7-12, the external short circuit and internal short circuit can be securely discriminated from each other; [0049], lines 5-11) based on the relationship between the first output value and the second output value (voltage versus time, Fig. 6 [0048] [0053]; or internal short circuit occurs, the voltage of the cells drops drastically per Fig. 3; [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuitry is configured to distinctively detect a type of the short circuit of Asakura’s into Rabinowitz’s, in view of Minamiura’s and further in view of Xiang’s, in order to determine if the short circuit is internal or external short circuit.
Regarding claim 3, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the discharging is discharging ([0094] [0095],  discharge to heat up 106 with voltage or current required for vaporization to generate an amount of aerosol for each different inhalation; and discharge to power up the integrated circuit [0015], lines 2-6) to another load ([0015], lines 4-6, integrated circuit includes a processor) different from the load (heating element 106; [0015], lines 2-3) for generating the aerosol from the aerosol source (as explained in paragraph 81, the 
Regarding claim 4, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the discharging is discharging for aerosol generation ([0094] [0095]) to the load (106)
Regarding claim 5, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the circuitry ([0080], lines 1-17; Minamiura) detects the short circuit ([0080], lines 15-17, last 6 lines; Minamiura) in a case where a difference ([0080], lines 3-8; Minamiura) between the first output value (OCV measured prior to turning S1 on; Minamiura)  and the second output value (OCV measured when S1 is turned on; Minamiura) is larger than a threshold ([0080], lines 3-15; Minamiura) which is an amount of change of the value ([0080], lines 3-8; Minamiura) related to the remaining amount ([0094], lines 6-8; [0134], last 5 lines) ([0053], lines 15-20; [0006] remaining capacity SOC, control charge/discharge; Minamiura) of the power supply and attributable to the discharging ([0094] [0095]) ([0053], lines 15-20; [0006] remaining capacity SOC, control charge/discharge; Minamiura).
Regarding claim 6, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the value related to the remaining amount ([0094], lines 6-8; [0134], last 5 lines) of the power supply (108, Fig. 1) is a voltage ([0134], last 5 lines) of the power supply, and the first output value ([0087] [0094] [0095]) and the second output value ([0087] [0094] [0095]) 
Regarding claim 7, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the value related to the remaining amount ([0094], lines 6-8; [0134], last 5 lines) of the power supply (108, Fig. 1) is a voltage ([0134], last 5 lines) of the power supply, and the first output value ([0087] [0094] [0095]) and the second output value ([0087] [0094] [0095]) are closed circuit voltages (voltage versus time, Fig. 5, during use or discharging [0094] [095]) of the power supply.
Regarding claim 8, Rabinowitz teaches in Fig, 1A and 4, a power supply unit (102) for an aerosol inhaler (100), the power supply unit comprising: a power supply (108) configured to discharge power to a load (106) for generating an aerosol from an aerosol source (as explained in paragraph 81, the heating element 106 heats and vaporizes a composition within reservoir 104, for aerosol generation);
a connection interface ([0068], lines 6-14, 16-22), wherein the power supply unit (207, Fig. 2) is configured to be detachably connected ([0068], lines 6-14, 16-22) to the load (350 included in 310, Fig. 3) via the connection interface;
a sensor configured to output a value related to a remaining amount of the power supply (although not shown in Figure 1, the power supply unit includes a sensor that detects when battery voltage falls below a certain value, as explained in paragraph 
determine that a request ([0094], lines 6-14, following power on e.g., by pressing 340, Fig. 3) for aerosol generation has been received ([0094], lines 6-14; [0095], lines 1-12); 
detect a status of the power supply ([0094], lines 1-14; [0087]), a first output value (voltage of 108 before inhalation [0087] [0094] [0095], voltage or current required for vaporization to generate an amount of aerosol per inhalation) which is an output value of the sensor (voltage of 108 before inhalation, [0087] [0094] [0095]) obtained before discharging ([0087] [0094], lines 6-14), and a second output value (voltage of 108 after inhalation, [0087] [0094] [0095], voltage or current required for vaporization to generate an amount of aerosol per inhalation) which is an output value of the sensor (voltage of 108 after inhalation, [0087] [0094] [0095]) obtained after the discharging ([0095] [0087]).
perform control (by 125) to discharge power ([0094] [0095], lines 1-12) from the power supply (108) to the load (106) to generate the aerosol ([0095], lines 1-12).
Rabinowitz does not explicitly teach detect, in response to determining that the request for aerosol has been received, whether there is a short circuit of the power supply based on a first output value which is an output value of the sensor obtained before discharging for aerosol generation, and a second output value which is an output value of the sensor obtained after the discharging.

The combination does not explicitly teach (perform control to discharge power from the power supply to the load to generate the aerosol) only when no short circuit of the power supply is detected before generating the aerosol.
Xiang teaches Fig. 2 and 7, perform control (microprocessor 3) to discharge power (via switch circuit 7) from the power supply (battery 5) to the load (heating wire 6) to generate the aerosol (abstract; [0004]) only when no short circuit ([0074], lines 8-18) 
The combination of Rabinowitz, Minamiura and Xiang does not explicitly teach (wherein in a case that the short circuit is detected), the circuitry is configured to distinctively detect a type of the short circuit (based on the relationship between the first output value and the second output value).
Asakura teaches in a case that the short circuit is detected (abstract), the circuitry is configured to distinctively detect a type of the short circuit ([0054], lines 7-12, the external short circuit and internal short circuit can be securely discriminated from each other; [0049], lines 5-11) based on the relationship between the first output value and the second output value (voltage versus time, Fig. 6 [0048] [0053]; or internal short circuit occurs, the voltage of the cells drops drastically per Fig. 3; [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuitry is configured to distinctively detect a type of the short circuit based on the relationship between the first output value and the second output value of Asakura’s into Rabinowitz’s, in view of Minamiura’s, and further in view of Xiang’s, in order to determine if the short circuit is internal or external short circuit.
Regarding claim 9, Rabinowitz teaches the power supply unit of claim 8, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the power supply unit includes at least a part (340, Fig. 3) of a circuit ([0069], lines 9-11) configured to electrically connect the power supply (330, Fig. 3) and the load (350, Fig. 3); during the discharging ([0069], lines 3-8; [0094] [0095]), the control circuitry (125, Fig. 4; [0094] [0087]) controls the circuit such that power per unit time ([0096] [0102] [0103]; voltage versus time, Fig. 5) which is supplied to the load (350, Fig. 3; [0069], lines 3-8) is constant ([0094], lines 1-3) or variation in power per unit time ([0096] [0102] [0103]; voltage versus time, Fig. 5) which is supplied to the load, and in a case where a difference ([0080], lines 3-8; Minamiura) between the first output value (OCV measured prior to turning S1 on; Minamiura)  and the second output value (OCV measured when S1 is turned on; Minamiura) is larger than a threshold ([0080], lines 3-15; Minamiura) which is an amount of change of the value ([0080], lines 3-8; Minamiura) related to the remaining amount ([0094], lines 6-8; [0134], last 5 lines) ([0053], lines 15-20; [0006] remaining capacity SOC, control charge/discharge; Minamiura) of the power supply and is set or corrected based on time ([0095] [0096]]; voltage versus time, Fig. 5) for which the discharging ([0094] [0095]) ([0053], lines 15-20; [0006] remaining capacity SOC, control charge/discharge; Minamiura) has been performed, the control circuitry (125, Fig. 4; [0094] [0087]) detects the short circuit ([0080], lines 1-17, last 6 lines; Minamiura)
Regarding claim 10, Rabinowitz teaches the power supply unit of claim 8, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the power supply unit includes at least a part (340, Fig. 3) of a circuit ([0069], lines 9-11) 
during the discharging ([0069], lines 3-8; [0094] [0095]), the control circuitry (125, Fig. 4; [0094] [0087]) controls the circuit such that power per unit time ([0096] [0102] [0103]; voltage versus time, Fig. 5) which is supplied to the load (350, Fig. 3; [0069], lines 3-8) is constant ([0094], lines 1-3) or variation in power per unit time ([0096] [0102] [0103]; voltage versus time, Fig. 5) which is supplied to the load (350, Fig. 3) is suppressed,  and controls the circuit ([0094] [0087]) such that time ([0096]) for which the discharging is performed does not exceed a predetermined time ([0098] [0096] [0102]; voltage versus time, Fig. 5), 
in a case where a difference ([0080], lines 3-8; Minamiura) between the first output value (OCV measured prior to turning S1 on; Minamiura)  and the second output value (OCV measured when S1 is turned on; Minamiura) is larger than a threshold ([0080], lines 3-15; Minamiura) which is an amount of change of the value ([0080], lines 3-8; Minamiura) related to the remaining amount ([0094], lines 6-8; [0134], last 5 lines) ([0053], lines 15-20; [0006] remaining capacity SOC, control charge/discharge; Minamiura) of the power supply in a case where the discharging ([0069], lines 3-8; [0094] [0095]) ([0053], lines 15-20; [0006] remaining capacity SOC, control charge/discharge; Minamiura) has been performed for the predetermined time ([0096]; voltage versus time, Fig. 5), the control circuitry (125, Fig. 4; [0094] [0087]) detects the short circuit ([0080], lines 1-17, last 6 lines; Minamiura).
Regarding claim 11, Rabinowitz teaches the power supply unit of claim 8, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the power supply unit includes at least a part (340, Fig. 3) of a circuit ([0069], lines 9-11) configured to electrically connect the power supply (330, Fig. 3 or 108, Fig. 1) and the load (350, Fig. 3); during the discharging ([0069], lines 3-8; [0094] [0095]), the control circuitry (125, Fig. 4; [0094] [0087]) controls the circuit such that time ([0096]) for which the discharging is performed does not exceed a predetermined time ([0096]; voltage versus time, Fig. 5), and 
in a case where a difference ([0080], lines 3-8; Minamiura) between the first output value (OCV measured prior to turning S1 on; Minamiura) and the second output value (OCV measured when S1 is turned on; Minamiura) is larger than a threshold ([0080], lines 3-15; Minamiura) which is an amount of change of the value ([0080], lines 3-8; Minamiura) related to the remaining amount ([0094], lines 6-8; [0134], last 5 lines) ([0053], lines 15-20; [0006] remaining capacity SOC, control charge/discharge; Minamiura) of the power supply in a case where maximum power ([0102] [0103]) which can be supplied to the load (350, Fig. 3) has been supplied only for the predetermined time ([0096]; voltage versus time, Fig. 5), the control circuitry (125, Fig. 4; [0094] [0087]) detects the short circuit ([0080], lines 1-17, last 6 lines; Minamiura).
Regarding claim 15, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, further comprising: a connection interface ([0068], lines 6-14, 16-22), wherein the power supply unit (207, Fig. 2 or 305, Fig. 3) is configured to be detachably connected ([0068], lines 6-14, 16-22) to 
Regarding claim 21, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, further comprising: a light emitting diode (LED) (D1, Fig. 7; [0071] [0074]; Xiang), wherein the circuitry is configured to control (microprocessor 3, Fig. 2 and 7; Xiang) the LED (D1, Fig. 7; Xiang) to output a notification ([0071] [0074]; Xiang) and perform control to not discharge power (via switch circuit 7, Fig. 2; or switch Q1, Fig. 7; Xiang) from the power supply (battery 5, Fig. 2 and 7; Xiang) to the load (heating wire 6, Fig. 2 and 7; Xiang) to generate the aerosol (abstract; [0004]; Xiang) when a short circuit of the power supply is detected ([0074]; Xiang).
Regarding claim 22, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein in the case that the short circuit is detected (abstract; Asakura), the circuity is configured to distinctively detect whether the short circuit is an internal short circuit, or an external short circuit ([0054], lines 7-12, the external short circuit and internal short circuit can be securely discriminated from each other; [0049], detect external short circuit and internal short circuit per Fig. 2; Asakura) based on the relationship between the first output value and the second output value (voltage versus time, Fig. 6 [0048] [0053]; or internal short circuit occurs, the voltage of the cells drops drastically per Fig. 3; [0004]; Asakura).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (U.S. 2014/0345635), Minamiura (U.S. 2003/0052646), Xiang (U.S. .
Regarding claim 14, Rabinowitz teaches the power supply unit of claim 8, in view of Minamiura, further in view of Xiang and further in view of Asakura. The combination does not teach further comprising: a charger configured to charge the power supply in a case that external power is supplied to the power supply unit.
Memari teaches a charger ([0015] [0070]) configured to charge the power supply ([0015] [0070]) in a case that external power is supplied to the power supply unit ([0015] [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a charger configured to charge the power supply in a case that external power is supplied to the power supply unit of Memari’s into Rabinowitz’s, in view of Minamiura’s, further in view of Xiang’s and further in view of Asakura’s, in order to provide a charging interface to the device. 
Regarding claim 16, Rabinowitz teaches the power supply unit of claim 1, in view of Minamiura, further in view of Xiang and further in view of Asakura. The combination does not teach further comprising: a charger configured to charge the power supply in a case that external power is supplied to the power supply unit. 
Memari teaches a charger ([0015] [0070]) configured to charge the power supply ([0015] [0070]) in a case that external power is supplied to the power supply unit ([0015] [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a charger configured to . 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (U.S. 2014/0345635), Minamiura (U.S. 2003/0052646), Xiang (U.S. 2015/0090277) and Asakura (U.S. 2010/0188050), as applied above in claim 5, and further in view of Mulawski (U.S. 2017/0264123).
Regarding claim 17, Rabinowitz teaches the power supply unit of claim 5, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the remaining amount of power ([0094], lines 6-8; [0134], last 5 lines) of the power supply (330, Fig. 3 or 108, Fig. 1) corresponds to a voltage value ([0087]) of the power supply detected by the sensor (112, Fig. 1; [0082], lines 29-34; [0068], lines 14-15), and 
The combination does not teach the threshold is set based on a difference between a theoretical drop in a detected voltage of the power supply before and after discharging in a case that power supply is fully charged.
Mulawski teaches the threshold ([0168], lines 8-11) ([0183], lines 3-8, 13-15; [0181], lines 3-8) is set based on a difference (860, Fig. 8; [0176]) ([0183], lines 3-8, 13-15) between a theoretical drop ([0168], lines 8-11; [0172]) ([0183], lines 3-8, 13-15) in a detected voltage (805, 855, Fig. 8) ([0183], lines 3-8, 13-15; [0181], lines 3-8) of the power supply before and after discharging ([0172]) ([0181], lines 9-16) in a case that power supply is fully charged (yes of 810, Fig. 8; [0169]) ([0181], lines 3-16). It would 
Regarding claim 18, Rabinowitz teaches the power supply unit of claim 5, in view of Minamiura, further in view of Xiang and further in view of Asakura, wherein the remaining amount of power ([0094], lines 6-8; [0134], last 5 lines) of the power supply (330, Fig. 3 or 108, Fig. 1) corresponds to a voltage value ([0087]) of the power supply detected by the sensor (112, Fig. 1; [0082], lines 29-34; [0068], lines 14-15).
The combination does not teach the circuitry is configured to dynamically modify the threshold based on a detected deterioration state of the battery.
Mulawski teaches the circuitry is configured to dynamically modify the threshold ([0168], lines 8-11; [0171] [0172]) based on a detected deterioration state ([0189], lines 6-9; [0193], lines 1-3) of the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuitry is configured to dynamically modify the threshold based on a detected deterioration state of the battery of Mulawski’s into Rabinowitz’s, in view of Minamiura’s, further in view of Xiang’s and further in view of Asakura’s, in order to provide a desired anti-corrosion performance ([0189], last 3 lines; Mulawski).
Regarding claim 19, Rabinowitz teaches the power supply unit of claim 5, in view of Minamiura, further in view of Xiang and further in view of Asakura. The combination does not teach wherein the circuitry is configured to: estimate a state of health of the power supply based on a cumulative discharge amount of the power supply; and set the threshold based on the estimated state of the health of the power supply.
Mulawski teaches the circuitry is configured to: estimate a state of health ([0176]; [0115]; claim 3) of the power supply based on a cumulative discharge amount ([0123]) of the power supply; and set the threshold ([0168], lines 8-11; [0171] [0172]) based on the estimated state of the health ([0176]) of the power supply. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuitry is configured to: estimate a state of health of the power supply based on a cumulative discharge amount of the power supply; and set the threshold based on the estimated state of the health of the power supply of Mulawski’s into Rabinowitz’s, in view of Minamiura’s, further in view of Xiang’s and further in view of Asakura’s, in order to improve life of the battery ([0123], lines 8-9; Mulawski).
Regarding claim 20, Rabinowitz teaches the power supply unit of claim 19, in view of Minamiura, further in view of Xiang and further in view of Asakura, further comprising: a memory (126, Fig. 1-4 [0085]-[0087]) configured to store ([0085]-[0087])…
The combination does not explicitly teach a correspondence between a plurality of estimated state of health of the power supply and a plurality of threshold settings corresponding to each estimated state of health, wherein the circuity is configured to 
Mulawski teaches a memory ([0176] [0188]) configured to store a correspondence (865, Fig. 8) between a plurality of estimated state of health ([0123] [0176] [0115]) of the power supply and a plurality of threshold settings ([0168], lines 8-11; [0171] [0172]) corresponding to each estimated state of health ([0123] [0176] [0115]), wherein the circuity is configured to access the memory ([0176] [0188]) to set the threshold ([0168], lines 8-11; [0171] [0172]) based on the estimate health ([0123] [0176] [0115]) of the power supply. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a correspondence between a plurality of estimated state of health of the power supply and a plurality of threshold settings corresponding to each estimated state of health, wherein the circuity is configured to access the memory to set the threshold based on the estimate health of the power supply of Mulawski’s into Rabinowitz’s, in view of Minamiura’s, further in view of Xiang’s and further in view of Asakura’s, in order to improve life of the battery ([0123], lines 8-9; Mulawski).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton (U.S. 2007/0062523), in view of Xiang (U.S. 2015/0090277), further in view of Minamiura (U.S. 2003/0052646) and further in view of Asakura (U.S. 2010/0188050).
Regarding claim 12, Sexton teaches a power supply unit (19+18, Fig. 1; [0032]-[0034]) for an aerosol inhaler (10, Fig. 1; abstract; [0025], lines 1-7), the power supply unit comprising: a power supply (19, Fig. 1; [0032] [0033] [0016]) able to discharge power to  
circuitry (18, Fig. 1; [0034]) configured to control the power supply (19, Fig. 1; [0032] [0033]); and a sensor ([0034]) configured to output a value ([0035]) related to a remaining amount ([0034]) of the power supply (19, Fig. 1; claims 4-5), wherein the circuitry (18, Fig. 1; [0034]) determines that a request for aerosol generation ([0025], lines 1-7) has been received; detects, a status (claims 4-5) of the power supply (19, Fig. 1),
a first output value ([0034], lines 4-5, 11-12; [0035], lines 4-8; [0037]) which is an output value ([0034], lines 4-5, 11-12; [0035], lines 4-8; [0037]) of the sensor ([0034], lines 4-5, 11-12) obtained before discharging (claims 4-5; [0037]; [0039], lines 14-18, e.g., first time discharge  [0016] for generating aerosol the first time [0023] [0025]; that is prior to the second discharge for generating aerosol the second time [0023] [0025] as stated below), and 
a second output value ([0034], lines 4-5, 11-12; [0035], lines 4-8) which is an output value ([0034], lines 4-5, 11-12; [0035], lines 4-8) of the sensor ([0034], lines 4-5, 11-12) obtained after the discharging (claims 4-5; [0034], lines 4-5, 11-12; [0039], lines 14-18, e.g., second time discharge  [0016] for generating aerosol the second time [0025]). 
Sexton does not explicitly teach a switch configured to allow or shut off supply of power from the power supply; (a sensor configured to) output a voltage of the power 
Xiang teaches Fig. 2 and 7, a switch (switch circuit 7) configured to allow or shut off supply of power ([0054] [0055]) from the power supply (battery 5); a sensor ([0076]) configured to output a voltage of the power supply ([0076] [0074]); the circuitry (microprocessor 3);
determines that a request for aerosol generation (abstract; [0004]) has been received; detects, in response to determining that the request for aerosol has been received (abstract; [0004]), whether there is a short circuit ([0074], lines 8-18) based on a detected voltage value ([0074], lines 8-18); 
the first output value ([0031]) and the second output values ([0074], lines 8-18; [0076]) are closed circuit voltages (abstract; switch circuit 7 closed) of the power supply (battery 5) which are obtained after a predetermined period ([0075] [0074]) including 0 passes from when the circuitry (microprocessor 3) sends a closing instruction ([0054] [0055]) to the switch (switch circuit 7, Fig. 2), and 
perform control (by microprocessor 3) to discharge power (via switch circuit 7) from the power supply (battery 5) to the load (heating wire 6) to generate the aerosol 
The combination does not explicitly teach detecting, in response to determining that the request for aerosol has been received whether there is a short circuit based on a first output value which is an output value of the sensor obtained before discharging, and a second output value which is an output value of the sensor obtained after the discharging.
Minamiura teaches ([0080], lines 1-17), detecting, activating system (S1 with key-on, Fig. 5; [0080], lines 1-2) that is equivalent to “in response to determining that the request for aerosol has been received”, whether there is a short circuit ([0080], lines 15-17, last 6 lines) of the power supply (battery, [0080], lines 3-8) based on (compare the measured OCV levels to detect short circuit, [0080], lines 9-15) a first output value 
The combination of Sexton, Xiang and Minamiura does not explicitly teach (wherein in a case that the short circuit is detected), the circuitry distinctively detects a type of the short circuit (based on the relationship between the first output value and the second output value).
Asakura teaches in a case that the short circuit is detected (abstract), the circuitry distinctively detects a type of the short circuit ([0054], lines 7-12, the external short circuit and internal short circuit can be securely discriminated from each other; [0049], lines 5-11) based on the relationship between the first output value and the second output value (voltage versus time, Fig. 6 [0048] [0053]; or internal short circuit occurs, the voltage of the cells drops drastically per Fig. 3; [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton (U.S. 2007/0062523), Xiang (U.S. 2015/0090277), Minamiura (U.S. 2003/0052646) and Asakura (U.S. 2010/0188050), as applied above in claim 12, and further in view of Anderson (U.S. 2003/0000524).
Regarding claim 13, Sexton teaches the power supply unit of claim 12, in view of Xiang, further in view of Minamiura and further in view of Asakura, wherein the predetermined period ([0075] [0074]; Xiang) is set based on an adjusted time span ([0075] ; Xiang) in a case where change of a closed circuit voltage (abstract; [0074]) ([0054] [0055]; Xiang) of the power supply is considered in a primary system ([0075] ; Xiang).
The combination does not explicitly teach (the predetermined period is set based on) a time constant (in a case where change of a closed circuit voltage of the power supply is considered in) a primary delay system.
Anderson teaches an aerosol inhaler ([0002], Fig. 1) wherein the predetermined period ([0058]; Fig. 6) is set based on a time constant (an inherent characteristic of  RLC; capacitor/inductor for power storage/discharge [0055] [0060]-[0062]) in a case where change of a closed circuit voltage ([0058]-[0060]) of the power supply ([0055]-[0057]) is considered in a primary delay system ([0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Allowable Subject Matter
Claim 23 is objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the prior arts of record do not suggest or teach “wherein the circuitry is configured to: detect that the type of short circuit is the internal short circuit in a case that a difference between the first output value and the second output value is greater a threshold value; and detect that the type of short circuit is an external short circuit in a case that the difference between the first output value and the second output value is less than the threshold value”.




Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2017/0023648, U.S. 8120325, U.S. 2014/0258741, U.S. 6358058, U.S. 2017/0238611, U.S. 2015/0374040, U.S. 2016/0064979, U.S. 6255803, U.S. 2004/0257042, U.S. 2017/0027234, U.S. 2006/0220626 and U.S. 2015/0313284.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859    

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 3, 2022